Citation Nr: 0211770	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  96-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. The propriety of a 10 percent initial evaluation for a 
cervical spine disorder.  

2.  The propriety of a noncompensable initial rating for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1970 to July 1994.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 1995 rating decision by the 
RO that denied service connection for an eye disorder, 
hearing loss, tinnitus, a left ankle injury, transient 
ischemic attacks, and irritable bowel syndrome.  The RO 
granted service connection for traumatic arthritis of the 
cervical spine, which was assigned a 10 percent rating from 
August 1, 1994 and also granted service connection for a left 
knee disorder, which was assigned a noncompensable (0 
percent) rating from August 1, 1994.  

In a January 1998 decision the Board allowed the claim for 
service connection for tinnitus, but denied the veteran's 
other claims for service connection.  The Board remanded to 
the RO the issues of increased ratings for a left knee 
disorder and for a cervical spine disability.  These two 
issues are before the Board for appellate consideration at 
this time.  


FINDINGS OF FACT

1. Without adequate cause, the veteran failed to report for 
VA orthopedic and neurological examinations that were 
necessary for the proper adjudication of his claims for 
increased ratings for his cervical spine and left knee 
disorders.  

2. The evidence of record shows that the veteran's cervical 
spine disability is manifested by neck pain and moderate 
limitation of motion in the cervical spine.  

3. The veteran's left knee disability is manifested by 
complaints of pain and limitation of knee flexion to 135 
degrees without X-ray evidence of any left knee 
abnormality or any evidence of instability.   


CONCLUSIONS OF LAW

1. The criteria for a 20 percent initial rating for a 
cervical spine disability have been met.  38 U.S.C.A. 
§ 1155 (West 1991) 38 C.F.R. §§ 3.655, 4.71a, Diagnostic 
Code 5290 (2002).

2. The criteria for compensable initial evaluation for a left 
knee disability have not been met. .  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.655, 4.71a, Diagnostic Code 5260-5261 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The RO was cognizant of the provisions of the VCAA at the 
time it last adjudicated the veteran's current claims.  
Moreover, the veteran had been informed of the pertinent law 
and regulations governing the current claim in a statement of 
the case dated in December 1995 and in a subsequent 
supplemental statement of the case. These documents, as well 
as the Board's January 1998 remand served to inform the 
veteran of the evidence needed to substantiate the current 
claims.  

It is also noted that the RO sent the veteran a letter in 
January 2001 that informed him of the provisions of 38 C.F.R. 
§ 3.655 pertaining to the consequences of failing to report 
for a VA examination.  The supplemental statement of the case 
dated in January 2002 also discussed the consequences of a 
failure to report for such an examination.  

VA has undertaken to obtain all relevant evidence, and there 
is no question as to who is responsible for obtaining what 
evidence.  Further efforts to comply with the requirements of 
the VCAA have been frustrated by the veteran's refusal to 
appear for a VA medical examination to determine the current 
severity of his service connected left knee and cervical 
spine disabilities.  Because of the lack of response, there 
is no reasonable possibility that further efforts could aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2002).

The veteran's representative has made argument with regard to 
the provisions of the VCAA, thereby indicating awareness of 
the requirements of the act.  The RO has informed the veteran 
of what evidence the veteran was responsible for obtaining in 
order to substantiate his claims.  He was told that his 
responsibility extended to appearing for scheduled 
examinations.

The service medical records indicate that the veteran was 
treated for an injury to his neck during service.  During 
service the veteran also developed a Baker's cyst in his left 
knee, for which he underwent surgery while on active duty.  

In a rating decision of April 1995 the RO granted service 
connection for a traumatic arthritis of the cervical spine 
and assigned a 10 percent rating for this disability, 
effective August 1, 1994, the day following the veteran's 
discharge from service. The RO also granted service 
connection for a status post left knee disability, which was 
assigned a noncompensable rating, effective August 1, 1994.  

On VA general medical examination in November 1994 the 
veteran complained of recurrent pain in the neck.  Evaluation 
revealed no tenderness or spasm in the neck on palpation.  
Neck flexion was 25 degrees and extension of the neck was 35 
degrees.  Lateral flexion was 40 degrees and rotation was 55 
degrees.  An x-ray of the cervical spine showed minor 
anterior spurring at C6-C7.  Intervertebral disc spaces were 
intact.  

During the VA general medical examination the veteran also 
complained of recurrent pain in the left knee.  Evaluation of 
the knee revealed a scar on the lateral aspect posteriorly.  
There was no tenderness, swelling, deformity crepitation, or 
joint laxity.  Range of motion in the left knee was from 135 
degrees of flexion to 0 degrees of extension.  An x-ray of 
the left knee was essentially normal.  

On a neurological examination in November 1994, motor 
evaluation showed normal strength and tonus in the left upper 
extremity with no evidence of muscle atrophy or 
fasciculations.  The Addison's sign was negative and a 
sensory evaluation was normal.  Deep tendon reflexes were 2/4 
throughout.  The veteran's gait was described as 
unremarkable.  The examiner commented that there seemed to be 
some evidence of intermittent radiculopathy on the left that 
possibly involved 
C7, but have spanned C5-C8.  There appeared to be no residual 
atrophy at the time and there would be none if the veteran 
kept himself well exercised.  It did not seem to impair or 
affect his activity despite intermittent discomfort.  

In the Board's remand of January 1998 it was noted that the 
veteran underwent VA orthopedic and neurological examinations 
of his cervical spine and left knee disabilities in November 
1994.  It was noted that the examiners who conducted these 
evaluations did not have access to the veteran'' clinical 
records and that they did not address significant complaints 
made by the veteran in regard to these disabilities, 
especially in regard to the veteran's left knee disorder.  In 
addition, it was noted that the November 1994 examinations 
did not adequately address functional limitations due to neck 
and knee pain under the provisions of 38 C.F.R. §§ 4.40 and 
4.45 as mandated by the United States Court of Appeals for 
Veterans Claims in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Accordingly, the Board it the July 1998 remand 
instructed the RO to afford the veteran additional VA 
orthopedic and neurological examinations to more accurately 
assess the degree of severity of his cervical spine and left 
knee disabilities.  

Pursuant to the Board's remand, the veteran was scheduled for 
VA examinations in February 2001.  The record contains a 
computer-generated document that indicates that the veteran 
failed to report for these examinations.
Under the provisions of 38 C.F.R. § 3.655(a)(b) (2002):

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause fails to 
report for such an examination or 
reexamination and a claimant, action 
shall be taken in accordance with 
paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause 
include, but are not limited to, the 
illness or hospitalization of the 
claimant, death of an immediate family 
member etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by the VA.  

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit that was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  
38 C.F.R. § 3.655.

As indicated above, the veteran, without any explanation, 
failed to appear for the February examinations.  These 
examinations were necessary because there was no 
contemporaneous examination in which the veteran's medical 
records were reviewed.  38 C.F.R. § 4.1 (2001) (requiring 
that in examinations to evaluate disability, the disability 
be viewed in relation to its history).  Additionally, these 
examinations were necessary to evaluate the veteran's 
cervical spine and left knee disabilities in accordance with 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, supra.  

Since the veteran, without good cause, failed to report for 
an examination necessary to properly adjudicate the claim 
increase, the veteran's claims will be rated on the basis of 
the evidence of record since they arise from the veteran's 
original claims for service connection for his cervical spine 
and left knee disabilities.  

Disability evaluations are based on the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155.  Separate rating codes 
identify the various disabilities.  38 C.F.R. § Part 4 
(2001).  In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including the service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2001).  

The veteran's cervical spine disability has been assigned a 
10 percent rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under this diagnostic code traumatic 
arthritis of the cervical spine is rated as degenerative 
arthritis on the basis of limitation of motion.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the relevant 
disability codes, a rating of 10 percent is for application 
for each such major joint or group or minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5010.  Limitation of motion must be 
objectively confirmed by swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R§ 4.71(a), 
Part 4, Diagnostic Code 5010-5003 (2001).  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5290, a 10 percent rating is assigned for slight limitation 
of motion of the cervical spine.  A 20 percent rating is 
assigned if there is moderate limitation of motion of the 
cervical spine.  A 30 percent rating is assigned if there is 
severe limitation of motion in the cervical spine.  Since the 
veteran's cervical spine disorder has not been shown to 
involve a fractured vertebrae with deformity, intervertebral 
disc syndrome or ankylosis of the cervical spine, the 
criteria of Diagnostic Codes 5285, 5286,5287, and 5293 are 
not for application in this case.

The Board is aware that the veteran does have some neck pain.  
On the November 1994 examination of the veteran's cervical 
spine, there was 25 degrees of flexion in the cervical spine 
and extension was 35 degrees.  Lateral flexion was 40 degrees 
and rotation was 55 degrees.  The Board is of the opinion 
that the evidence of record demonstrates a moderate degree of 
limitation of motion in the cervical spine.  Since that is 
the case, a 20 percent evaluation is warranted for this 
disorder under the provisions of Diagnostic Codes 5010, 5290.

There is no evidence of a greater limitation of motion, such 
as would warrant a higher evaluation on the basis of severe 
limitation of motion in the cervical spine, an evaluation in 
excess of 20 percent for the veteran's cervical spine 
disability is not warranted under the criteria of Diagnostic 
Codes 5010-5290.  In this regard the record does not contain 
evidence of functional impairment that would warrant an 
evaluation in excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45.

The RO has evaluated the residuals of the veteran's Bakers 
cyst have been rated by analogy under the provisions of 
Diagnostic Code 5257.  That diagnostic code provides for a 
compensable evaluation when there is slight lateral 
instability or recurrent subluxation.  There is no evidence 
that the veteran's Bakers cyst causes these symptoms.  
Therefore, he does not meet the criteria for a compensable 
evaluation under Diagnostic Code 5257.  

The X-ray of the left knee in November 1994 was within normal 
limits.  Thus his disability would not warrant evaluation on 
the basis of arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

The examiner reported that the veteran's range of motion was 
from 0 to 135 degrees.  The normal range of knee motion is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2001).  
Thus the evidence could be read as showing a very slight 
limitation of motion in the left knee.  

However, the limitation of motion was not attributed to the 
service connected disability.  The limitation of motion was 
not compensable under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-5261, and the examiner did not describe 
functional impairment that would equate to a compensable 
level of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2001).  The examiner reported that there was no tenderness 
swelling or instability.

Since the veteran does not have ankylosis or, removal or 
dislocation of the semilunar cartilage in the left knee or, 
impairment of the tibia and fibula in the left knee, the 
provisions of 38 C.F.R§ 4.71(a), Part 4, Diagnostic Codes 
5256, 5258, 5259, and 5262 are not for application.  

Moreover, since the veteran has not been shown to have 
arthritis in the left knee and since instability in that knee 
has also not been clinically demonstrated by the evidence of 
record, separate ratings based on arthritis and knee 
instability per the opinion of the VA General Counsel dated 
July 1, 1997 (VAOPGCPREC 23-97) are also not for 
consideration in this case.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Review of the entire relevant record in this case reveals 
that the veteran has pain in the left knee and such a slight 
degree of limitation of flexion in the left knee as to not 
even warrant noncompensable rating under Diagnostic Code 
5260.  Even with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, and Deluca v. Brown, disability of this 
extent does not warrant a compensable rating for the 
veteran's left knee disorder under the appropriate diagnostic 
criteria.  Accordingly a compensable initial disability 
evaluation for the veteran's service connected left knee 
disorder is denied.  

The available evidence shows that a 20 percent rating under 
the criteria of Diagnostic Codes 5010-5290 represents the 
maximum degree of disability in the veteran's cervical spine 
and since there is no evidence that the veteran's left knee 
disability has met the criteria for a compensable evaluation 
at any time since the effective date of the grant of service 
connection, August 1, 1994, there is no basis for "staged 
ratings" for either of these disabilities pursuant to 
Fenderson, supra.


ORDER

An initial evaluation of 20 percent for a cervical spine 
disorder is granted subject to the law and regulations 
governing the payment of monetary benefits.  

A compensable initial evaluation for a left knee disorder is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

